782 N.W.2d 829 (2010)
In re Petition for DISCIPLINARY ACTION AGAINST Jesse GANT, III, a Minnesota Attorney, Registration No. 214772.
No. A09-1998.
Supreme Court of Minnesota.
June 8, 2010.

ORDER
In November 2009, the Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Jesse Gant, III, committed professional misconduct warranting public discipline, namely, bringing a defamation action that had no basis in law or fact, in violation of Minn. R. Prof. Conduct 3.1 and 8.4(d). Respondent filed an answer to the petition, and we referred the matter to a referee for findings of fact and recommendations for disposition.
At the hearing before the referee, respondent withdrew his previously filed answer and admitted the allegations of the petition. Respondent and the Director jointly agreed that the referee could recommend to our court that respondent be publicly reprimanded, conditioned upon respondent paying sanctions and costs assessed against him by the district court and court of appeals in the matter of McClure v. Le Phan, No. A08-673, 2009 WL 605740 (Minn.App. Mar.10, 2009), rev. denied (Minn. May 19, 2009). The referee has issued findings of fact, a conclusion of law, and recommendation for discipline in accordance with the parties' agreement.
The court has independently reviewed the file and adopts the referee's recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Jesse Gant, III, is publicly reprimanded. Respondent shall pay the sanctions and costs assessed against him by the district court and court of appeals in the matter of McClure v. Le Phan on the following schedule: respondent shall pay $1,000 on or before July 1, 2010, and thereafter shall pay $1,000 per month until the full amount owed is paid. Respondent shall provide the Director with documentation of each of the required payments at the time the payment is made. Should respondent not make any payment as ordered, upon request of the Director and after giving respondent an opportunity to be heard, the court may impose such additional discipline as it deems appropriate. In addition, in this matter respondent shall pay $900 in costs and disbursements in this matter pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
/s/ Alan C. Page
Associate Justice.